Carol Johnene Morris v. Central Texas College, et al.















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-310-CV

     CAROL JOHNENE MORRIS,
                                                                              Appellant
     v.

     CENTRAL TEXAS COLLEGE,
     WINDHAM SCHOOL DISTRICT,
     AND TEXAS DEPARTMENT OF CRIMINAL
     JUSTICE INSTITUTIONAL DIVISION,
                                                                              Appellees
 

From the 52nd District Court
Coryell County, Texas
Trial Court # COT-01-33542
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Carol Morris filed a notice of appeal seeking to appeal from the trial court’s order denying
her motion for recusal.  We sent Morris a letter notifying her that this cause would be dismissed
for want of jurisdiction unless she could show grounds for continuing the appeal.  In response,
Morris has complained about the merits of the denial, but has not addressed this court’s
jurisdiction over the appeal.  
      Except for the types of appealable interlocutory orders enumerated in section 51.014 of the
Texas Civil Practices and Remedies Code, the appellate jurisdiction of this court extends only to
final judgments.  North East Independent School Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966); see also Tex. Civ. Prac. & Rem. Code § 51.014 (Vernon 1999).  In order to be "final,"
a judgment must dispose of all parties to the case and all issues in dispute.  See Aldridge, 400
S.W.2d at 895.  Further, Rule of Civil Procedure 18a(f) states the denial of a motion for recusal
“may be reviewed for abuse of discretion on appeal from the final judgment.”  Tex. R. Civ.
Proc. 18a(f).  The order complained of in this appeal is not final.  The appeal is dismissed for
want of jurisdiction. 

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 31, 2001
Do not publish
[CV06]